DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Status of the Claims
Claims 1, 3-11, and 13-15 are pending. 
Claims 2 and 14 are canceled. 
Claims 1, 3-11, and 13-15 are rejected.  

Claim Objections
Claims 1, 3-11, and 13-15 are objected to because of the following informalities:  
Claim 1, in lines 18-19, recites, “wherein the plurality of first chain blocks is rotatably coupled with each other”, which should be: –wherein the plurality of first chain blocks are rotatably coupled with each other--, e.g., like lines 19-20. 
Claim 11, in lines 18-19, recites, “wherein the plurality of first chain blocks is rotatably coupled with each other”, which should be: --wherein the plurality of first chain blocks are rotatably coupled with each other--.
Claims 3-10 and 13-15 inherit the deficiencies of respective Claims 1 and 11 by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 25-26, recites, “wherein the plurality of first chain blocks and the plurality of second chain blocks each include a magnetic material so as to couple each other”, and by the phrasing, it is unclear what the claim requires. For instance, from a plain-reading of the phrasing, it is unclear if the intended meaning is that the plurality of first chain blocks has a magnetic material (i.e., a single magnetic material for the plurality) and the plurality of second chain blocks has a magnetic material; or if the intended meaning is that each of the first chain blocks of the plurality of first chain blocks has a magnetic material (i.e., multiple magnetic materials for the plurality) and each of the second chain blocks of the plurality of second chain blocks has a magnetic material. wherein the plurality of chain blocks is rotatably coupled with each other and the plurality of second chain blocks are rotatably coupled with each other”), that the plurality of first chain blocks are coupled to each other (i.e., that a first chain block is coupled to another first chain block by magnetic material) and the plurality of second chain blocks are coupled to each other. The phrasing is broadly interpreted to include any magnetic material that couples any of the multiple chain blocks. 
Claim 3, in lines 1-2, recites, “each of the chain blocks,” and there is insufficient antecedent basis for this limitation in the claim. Although Claim 1 has antecedent basis for “first” and “second chain blocks”, it is unclear if the phrasing intends to refer to each of the plurality of first chain blocks (Claim 1, line 17), each of the plurality of second chain blocks (Claim 1, line 18), or each of the plurality of first and second chain blocks. 
Claim 11, in lines 25-26, recites, “wherein the plurality of first chain blocks and the plurality of second chain blocks each include a magnetic material so as to couple each other”, which is similarly unclear as explained with respect to Claim 1, above.  
Claim 13, in line 1, recites, “each of the chain blocks,” and there is insufficient antecedent basis for this limitation in the claim. Although Claim 11 has antecedent basis for “first” and “second chain blocks”, it is unclear if the phrasing intends to refer to each of the plurality of first chain blocks (Claim 11, line 17), each of the plurality of second chain blocks (Claim 11, line 18), or each of the plurality of first and second chain blocks. 
Claims 3-10 and 13-15 inherit the deficiencies of the respective parent claims by nature of dependency.  

Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (JP 2016-209970), in view of Jens et al. (WO 96/17695), as evidenced by Scott et al. (US 2008/0200294).
Regarding claims 1, 11, Yoon disclose a robot arm extension device comprising: a housing (11b); an adapter (11a) formed at one side of the housing (fig. 10) and connected to a robot (fig. 1); a length extension part (2) embedded in the housing (11b) and configured (via 55, 13) to be pulled out of or pulled into the housing (fig. 10 shows the claimed arrangement); and a driving part (the driving mechanism, which includes at least elements 13, 55, 50, 40) configured to provide a driving force (reel 13 is driven by motor 55 to wind and unwind arm 2 from housing 11b) for pulling the length extension part (2) out of or into the housing (11b), wherein the length extension part (2) includes a first row chain block (21, 23), wherein the first row chain block includes a plurality (e.g., figs. 7 or 11) of first chain blocks (21, 23), wherein the plurality of first chain blocks is rotatably coupled with each other (fig. 8 most clearly shows the claimed arrangement, where blocks 21, 23 are shown rotatably connected to each other), wherein the first chain blocks (21, 23) are aligned in a straight line so that the first chain blocks are pulled out of the housing (fig. 10 shows the claimed arrangement, at least in the portion of 2 that is shown as straight, where end effector 4 can be driven away from housing 11b), and wherein the first chain blocks (21, 23) are each wound so that the first chain blocks are pulled into the housing (fig. 10 shows the claimed arrangement, where arm 2 is wound around reel 13 when pulled into the housing 11b). 

    PNG
    media_image1.png
    520
    657
    media_image1.png
    Greyscale

Yoon does not disclose wherein the length extension part includes a second row chain block, wherein the second row chain block includes a plurality of second chain blocks, and wherein the plurality of second chain blocks are rotatably coupled with each other, wherein the first and second chain blocks are aligned in a straight line so that the first and the second chain blocks are pulled out of the housing, wherein the first and second chain blocks are each oppositely wound so that the first and the second chain blocks are pulled into the housing, and wherein the plurality of first chain blocks and the plurality of second chain blocks each include a magnetic material so as to couple each other. 
However, Scott evidences the known issue of poor side load stiffness and the desire for a compact arrangement that provides a high ratio of extended length to retracted length in the art of see discussion of paras. 3-4); and it would be immediately apparent to one of ordinary skill in the art, upon viewing the disclosure of Scott, that the single-row chain actuator of Yoon would have a lower side load stiffness than a comparable double-row chain actuator. 
Jens teaches a length extension part (fig. 10) that includes a first row chain block (152b) and a second row chain block (152c), wherein the first row chain block (152b) includes a plurality of first chain blocks (fig. 10 shows the individual links of 152b) and the second row chain block (152c) includes a plurality of second chain blocks (fig. 10 shows the individual links of 152c), and wherein the plurality of first chain blocks (links of 152b) is rotatably coupled with each other (fig. 10 shows the individual links of 152b are each rotatably coupled to each other along the longitudinal axis) and the plurality of second chain blocks (links of 152c) are rotatably coupled with each other (fig. 10 shows the individual links of 152c are each rotatably coupled to each other along the longitudinal axis), wherein the first (links of 152b) and second (links of 152c) chain blocks are aligned in a straight line (fig. 10 clearly shows the claimed arrangement) so that the first (links of 152b) and the second (links of 152c) chain blocks are pulled out of the housing (fig. 10), wherein the first (links of 152b) and second (links of 152c) chain blocks are each oppositely wound (fig. 10) so that the first (links of 152b) and the second chain (links of 152c) blocks are pulled into the housing (fig. 10), and wherein the plurality of first chain blocks (links of 152b) and the plurality of second chain blocks (links of 152c) each include (i.e., each link of 152b and each link of 152c include a magnetic material, such that there are multiple magnetic materials in the system) a magnetic material (252) so as to couple each other (i.e., use of magnet 252 as shown in fig. 14 urges the links of 152b or the links of 152c to remain connected to the respective links of 152b or 152c). 

    PNG
    media_image2.png
    739
    401
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    486
    282
    media_image3.png
    Greyscale

Further, Jens evidences that the back-to-back configuration forms a rigid, retractable structure (page 9, first paragraph) from flexible assemblies (page 11, second paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the configuration of back-to-back chain blocks as taught by Jen in place of the configuration of a single chain-block as disclosed by Yoon (i.e., by duplicating the chain block structure of Yoon into the double-coiled arrangement of Jens), and to use the magnetic material as taught by Jen in combination with the chain block structure disclosed by Yoon, for the expected advantage of allowing a rigid, retractable structure formed from flexible assemblies that has improved side-load carrying capacity without sacrificing the ratio of extended to retracted lengths; and to strengthen the connection between respective links.  
Regarding claims 3, 13, the combination of Yoon and Jens suggests the robot arm extension device of respective claims 1, 11, wherein each (the configuration of Jens’ 152b, 152c) of the chain blocks (Yoon’s 21) includes: a base in the shape of a square plate (Yoon’s fig. 4); and a protrusion (Yoon’s fig. 4 shows the vertical walls of each link 21) formed to protrude from a first surface (i.e., Yoon’s top surface of bottom 210) of the base (210) at a first edge and a second edge facing the first edge (Yoon’s fig. 4 show the vertical walls of each link 21 protruding up from the edges of the base), wherein a third edge of the base is rotatably connected to a fourth edge (Yoon’s fig. 6 most clearly shows the claimed arrangement) of another chain block while the protrusions are being aligned in the same direction (Yoon’s fig. 6).  
Regarding claims 4, 14, the combination of Yoon and Jens suggests the robot arm extension device of respective claim 3, 13, wherein: when the protrusion (i.e., walls) of the first row chain block (Yoon’s 21, 23) is directly coupled (Jens’ fig. 10 shows abutting contact between the walls of 152b, 152c) to the protrusion (i.e., walls) of the second row chain block (Yoon’s 21, 23, as combined), the length extension part is pulled out of the housing.  
Regarding claims 5, 15, the combination of Yoon and Jens suggests the robot arm extension device of respective claims 4, 14, wherein the magnetic material (Jens’ 252) is disposed at the end of the protrusion (Jens’ fig. 14 shows the claimed arrangement).  
Regarding claim 6, the combination of Yoon and Jens suggests the robot arm extension device of claim 3, wherein the third edge of the base of one chain block (Yoon’s 21) is rotatably hinged to the fourth edge (Yoon’s fig. 6 most clearly shows the claimed arrangement) of the base of another chain block (Yoon’s fig. 6).  
Regarding claim 7, the combination of Yoon and Jens suggests the robot arm extension device of claim 3, wherein a concave-convex portion (Yoon: linear gears, i.e. racks, formed on surface of bottom plates of 21, 23) is formed on a second surface of the base (Yoon: surface of bottom places of 21, 23) so as to cross the direction (Yoon’s figs. 1-2) where the chain block (Yoon’s 21, 23) is pulled out of the housing (Yoon’s figs. 1-2), wherein the second surface is an opposite surface of the first surface (Yoon’s fig. 4 most clearly shows the claimed arrangement).  
Regarding claim 9, the combination of Yoon and Jens suggests the robot arm extension device of claim 3, wherein the driving part (including 50, 40) is of a roller type (the scope of the phrase “roller type” includes either of gear 50 or roller 40) and drives the length extension part (as combined) through rotation in contact with a second surface of the base (i.e., Yoon’s linear gear is driven by meshing engagement with gear 50), wherein the second surface is an opposite surface of the first surface (Yoon’s fig. 4 most shows the claimed arrangement).  
Regarding claim 10, the combination of Lee and Jens suggests the robot arm extension device of claim 9, wherein concave-convex portions (i.e., gear teeth) are formed on the outer circumferential surface of the driving part (Yoon’s gear 50 has teeth on the outer circumferential surface).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (JP 2016-209970), Jens et al. (WO 96/17695), and Scott et al. (US 2008/0200294), in view of Yoon (US 2013/0068061).
Regarding claim 8, the combination of Yoon and Jens suggests the robot arm extension device of claim 4, but does not disclose further comprising a separator disposed in the housing, and wherein the separator separates the first row chain block and the second row chain block when the first row chain block and the second row chain block are wound into the housing.  
40c) disposed in (fig. 2) a housing (10a, 10b, 10c), and wherein the separator (40c) separates a first row chain block (22) and a second row chain block (23) when the first row chain block (22) and the second row chain block (23) are wound into the housing (para. 127). Further, Yoon (2013) teaches that the separator is used in the double-chain actuator system in order to allow the first and second structure groups to be separated from each other so that each of the structures is rotatable around the corresponding one of the plurality of coupling axes (para. 168). 

    PNG
    media_image4.png
    746
    1094
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the separator as taught by Yoon (2013) in combination with the structure suggested by Yoon (2016) and Jens, in order to allow the respective chains to be separated from each other so that each chain can be rotated around the corresponding coupling axis for storage. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/09/2022, with respect to the language to differentiate between a first row chain block and a second row chain block have been fully considered and are persuasive.  The objections of the claims have been withdrawn. However, the amended limitations have raised new objections, above.
The thrust of Applicant's arguments regarding the limitation “wherein the plurality of first chain blocks and the plurality of second chain blocks each include a magnetic material so as to couple each other” (last limitation of Claims 1, 11) have been fully considered but they are not persuasive. Specifically, Applicant has argued, “[a]mended Claim 1 recites connecting two chain block rows magnetically” (Remarks, page 8, first line). However, Applicant has argued a narrower scope of the limitation than has been claimed. Although the scope of the phrasing is unclear (please see rejection under 35 U.S.C. 112(b), elsewhere above), the phrasing appears to include the following interpretation: a plurality of first chain blocks, where each first chain block includes a magnetic material so as to couple each of the other first chain blocks; and a plurality of second chain blocks, where each second chain block includes a magnetic material so as to couple each of the other second chain blocks. The above interpretation is met by the art of Jens, as noted by Applicant (Remarks, page 8: “Jens merely discloses that a magnetic connection is for a single chain”).  
However, in light of Applicant’s arguments (i.e., that“the feature of Jens is different from the feature of amended Claim 1 of connecting the blocks included in different chains”, Remarks, page 8), the Examiner has drafted a suggested amendment, below, in order to incorporate Applicant’s argued feature. 

Allowable Subject Matter
In an effort towards compact prosecution, the following Claims 1 and 11, drafted by the Examiner to incorporate the limitations of respective Claims 3-4 and Claims 13-14, and including amended limitations considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. A robot arm extension device comprising: a housing; an adapter formed at one side of the housing and connected to a robot; a length extension part embedded in the housing and configured to be pulled out of or pulled into the housing; and a driving part configured to provide a driving force for pulling the length extension part out of or into the housing, wherein the length extension part includes a first row chain block and a second row chain block, wherein the first row chain block includes a plurality of first chain blocks and the second row chain block includes a plurality of second chain blocks, and wherein the plurality of first chain blocks are rotatably coupled with each other and the plurality of second chain blocks are rotatably coupled with each other, wherein the first and second chain blocks are aligned in a straight line so that the first and the second chain blocks are pulled out of the housing, wherein the first and second chain blocks are each oppositely wound so that the first and the second chain blocks are pulled into the housing, and wherein the plurality of first chain blocks includes a first magnetic material and the plurality of second chain blocks includes a second magnetic material respective first and second chain blocks includes: a base in the shape of a square plate; and a protrusion formed to protrude from a first surface of the base at a first edge and a second edge facing the first edge, wherein a third edge of the base is rotatably connected to a fourth edge of an adjacent chain via the first and second magnetic materials, the length extension part is pulled out of the housing.
11. A robot comprising: a main body; a robot arm connected to the main body and configured to perform rotational motion or translational motion; a housing connected to an end of the robot arm through an adapter; a length extension part embedded in the housing and configured to be pulled out of or pulled into the housing; and a driving part configured to provide a driving force to the length extension part, wherein the length extension part includes a first row chain block and a second row chain block, wherein the first row chain block includes a plurality of first chain blocks and the second row chain block includes a plurality of second chain blocks, and wherein the plurality of first chain blocks are rotatably coupled with each other and the plurality of second chain blocks are rotatably coupled with each other, wherein the first and second chain blocks are aligned in a straight line so that the first and the second chain blocks are pulled out of the housing, wherein the first and second chain blocks are each oppositely wound so that the first and the second chain blocks are pulled into the housing, and wherein the plurality of first chain blocks includes a first magnetic material and the plurality of second chain blocks includes a second magnetic material respective first and second chain blocks includes: a base in the shape of a square plate; and a protrusion formed to protrude from one surface of the base at a first edge and a second edge facing the first edge, wherein a third edge of the base is rotatably connected to a fourth edge of an adjacent chain block while the protrusions are being aligned via the first and second magnetic materials, the length extension part is pulled out of the housing.
The following is a statement of reasons for the indication of allowable subject matter:  
As argued by Applicant (Remarks, page 8), the closest prior art of Jens discloses “a magnetic connection [that] is for a single chain”, which is differentiated from the Examiner’s suggested/drafted Claims 1 and 11 in that “the protrusion of the first row chain block is directly coupled to the protrusion of the second row chain block via the first and second magnetic materials” (excerpt of Examiner’s suggested amendments). 
The combination of record, as suggested by Yoon, Jens, and Scott, has been shown to meet the claimed structure of the limitations, as mapped in the body of the rejection above. 
Further, the general structure of a magnetic-coupling between pusher chains was known in the prior art. For instance, see the structure of fig. 4 of May et al. (US 2009/0084075), which shows a length extension part (both 47) embedded in (fig. 4) the housing (21) and configured to be pulled out of (para. 37) or pulled into (para. 44) the housing (21); and a driving part (36) configured to provide a driving force (via 37) for pulling the length extension part (both 47) out of (para. 37) or into (para. 44) the housing (21), wherein the length extension part (both 47) includes a first row chain block (47 of assembly 11) and a second row chain block (47 of assembly 19), wherein the first row chain block (47 of assembly 11) includes a plurality of first chain blocks (links, para. 34) and the second row chain block (47 of assembly 19) includes a plurality of second chain blocks (links, para. 34), and wherein the plurality of first chain blocks (links of chain 47 of assembly 11) is rotatably coupled with each other (figs. 1, 4; para. 34) and the plurality of second chain blocks (links of chain 47 of assembly 19) are rotatably coupled with each other (figs. 1, 4; para. 34), 

    PNG
    media_image5.png
    690
    696
    media_image5.png
    Greyscale

Further, the arrangement of coupling respective blocks of dual pusher chains to an end effector by a common block member (i.e., absent the use of magnetic coupling for the pusher chains) was already known in the art. For instance, see the arrangement of figs. 1, 2, and 7 of Yoon (US 2013/0068061), where upper 22 and lower 23 blocks are coupled by the common block member 60 to a hand 3. Specifically, Yoon (2013) does not disclose “wherein: when the protrusion of the first row chain block is directly coupled to the protrusion of the second row chain block via the first and second magnetic material, the length extension part is pulled out of the housing” (excerpt of Examiner’s suggested amendments). 
Therefore, following from the above discussion, it would not have been obvious to one of ordinary skill in the art prior to the time of effective filing, especially absent an express teaching/suggestion/motivation from the art, to combine any of Yoon (2016), Jens, Scott, May, or Yoon (2013) to realize an arrangement “wherein: when the protrusion of the first row chain block is directly coupled to the protrusion of the second row chain block via the first and second magnetic material, the length extension part is pulled out of the housing” (excerpt of Examiner’s drafted amendment to claims 1 and 11); and to modify the prior art of record exactly as Applicant discloses would be improper hindsight that requires the use of Applicant’s specification as a blueprint for rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658